Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. 10,537,066 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Eisenberg on September 29, 2021.
The application has been amended as follows: 
Claim 17 has been amended as follows:
17. (Currently Amended) A method for forming crop bales, the method comprising:
providing a baler;
forming a baling chamber in the baler by joining a front half chamber of a movable section to a fixed baling half chamber;
the fixed baling half chamber;
rolling the crop to form a bale in the baling chamber;
once the bale is fully formed by reaching a desired size and density, opening the baling chamber, by moving the movable section away from the baling half chamber;
leading the bale to a 
forming a tying chamber by closing the movable section in order to join a rear half chamber of the movable section to the 
binding the bale in the tying chamber;
once the bale is bound, opening a gate of the tying half chamber at a rear side of the baler;
leading the bale out of the baler via the gate;
once the bale is out of the baler, closing the gate.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In figure 31, in the box of a reference number 304 (a second box on the left side), replace “CAMBER” with -- CHAMBER --.
 In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a continuous baler for forming bales of crop comprising:…… a gate located behind the fourth walls, the gate comprising two fifth walls and a plurality of fourth horizontal rollers parallel to each other and to the third horizontal rollers, and disposed along a fourth arcuate vertical path between the two fifth walls, the gate being hinged via a first hinge to a top section of each of the fourth walls, in combination with the rest of the claimed limitations.
Claim 17 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a method for forming crop bales, the method comprising:… leading the crop solely to the baling half chamber; once the bale is fully formed by reaches a desired size and density, opening the baling chamber, by moving the movable section away from the baling half chamber; leading the bale to a fixed tying half chamber…, in combination with the rest of the claimed limitations.
Varley (US 2014/0165856) is the closest reference to the instant invention. The method of Varley discloses a baler having collected crop is fed via a directional plate type mechanism (783) of Fig. 23 and element (872) of Figs. 28 and 29, first to a first bale forming chamber for partial forming of the bale, and then to a second bale forming chamber for completing the forming of the bale. Therefore, Valey does not disclose the bale is fully formed in the first bale forming chamber. Further in Varley’s method, the collected crop is selectively directed to two 
Regarding claim 20, a Terminal Disclaimer submitted on September 15, 2021 overcome the non-statutory double patenting rejection over claim 1 of U.S. patent 10,537,066.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        September 29, 2021